PARKER, Justice.
J. P. Hill and wife, Madaline Hill, sued R. L. McDonald, d/b/a Mack’s Farm and Ranch Supply, for excessive charges on feed, damages caused plaintiffs by defendant threatening to file criminal charges against plaintiffs and other matters immaterial to disposition of this case. Defendant filed a plea of privilege to be sued in Polk County, where he resided. Plaintiffs controverted defendant’s plea of privilege. Order overruling plea of privilege of defendant was entered October 20, 1964. Appeal therefrom was duly perfected by defendant below, appellant here.
No briefs have been filed. The cause was submitted on a transcript and statement of facts. There is no fundamental error. Appellant having failed to file his brief in the time prescribed, which by extension granted was January 1, 1966, under authority of Rule 415, Texas Rules of Civil Procedure, this appeal is dismissed for want of prosecution.